COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
                                                                No. 08-12-00351-CR
                                                '
                                                                     Appeal from
 EX PARTE: DANIEL ALVAREZ                       '
                                                                 384th District Court
                                                '
                                                              of El Paso County, Texas
                                                '

                                                '                (TC # 960D10169)

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it has jurisdiction

of the appeal. Finding that the appeal is moot, we dismiss the appeal.

       The appellant, Daniel Alvarez, filed a petition for writ of habeas corpus in the trial court.

See TEX.CODE CRIM.PROC.ANN. art. 11.072 (West 2005). The trial court dismissed the writ

application on October 22, 2012. Appellant filed a motion to reinstate his writ application and he

also filed notice of appeal. The trial court granted Appellant’s motion to reinstate because the

court concluded that it had erred by dismissing the writ application. The reinstatement of

Appellant’s writ application has rendered this appeal moot. An appellate court is prohibited

from deciding a moot controversy. See National Collegiate Athletic Association v. Jones, 1
S.W.3d 83, 86 (Tex. 1999). Accordingly, we dismiss the appeal.
March 28, 2013
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                             -2-